                               RESPONSE OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO OFFICIAL COMMITTEE OF TORT
                               CLAIMANTS’ MOTION FOR REIMBURSEMENT OF MEMBER EXPENSES (DKT. NO. 813)

                               Dennis F. Dunne (pro hac vice)
                           1   Samuel A. Khalil (pro hac vice)
                           2   MILBANK LLP
                               55 Hudson Yards
                           3   New York, New York 10001-2163
                               Telephone: (212) 530-5000
                           4   Facsimile: (212) 530-5219
                           5
                               and
                           6
                               Paul S. Aronzon (SBN 88781)
                           7   Gregory A. Bray (SBN 115367)
                               Thomas R. Kreller (SBN 161922)
                           8   MILBANK LLP
                               2029 Century Park East, 33rd Floor
                           9
                               Los Angeles, CA 90067
                          10   Telephone: (424) 386-4000
                               Facsimile: (213) 629-5063
                          11
                               Proposed Counsel for the Official Committee
                          12   of Unsecured Creditors
New York, NY 10001-2163




                          13                                 UNITED STATES BANKRUPTCY COURT
    55 Hudson Yards




                          14                                 NORTHERN DISTRICT OF CALIFORNIA
      Milbank LLP




                                                                  SAN FRANCISCO DIVISION
                          15
                                   In re:                                         Bankruptcy Case
                          16                                                      No. 19-30088 (DM)
                                   PG&E CORPORATION
                          17                                                      Chapter 11
                                             - and -                              (Lead Case)
                          18
                                                                                  (Jointly Administered)
                          19       PACIFIC GAS AND ELECTRIC
                                   COMPANY,
                                                                                  RESPONSE OF OFFICIAL COMMITTEE OF
                          20                           Debtors.                   UNSECURED CREDITORS TO MOTION OF
                                                                                  OFFICIAL COMMITTEE OF TORT
                          21                                                      CLAIMANTS PURSUANT TO 11 U.S.C. §§
                                          Affects PG&E Corporation
                          22                                                      503(b)(3)(f) AND 105(a) TO ESTABLISH
                                          Affects Pacific Gas and Electric
                                          Company                                 PROCEDURES FOR REIMBURSEMENT OF
                          23                                                      EXPENSES OF TORT COMMITTEE
                                   Affects both Debtors                        MEMBERS [Dkt No. 813]
                          24     * All papers shall be filed in the Lead Case,
                                 No. 19-30088 (DM).                               Date:         April 9, 2019
                          25
                                                                                  Time:         9:30 a.m. (Pacific Time)
                          26                                                      Place:        United States Bankruptcy Court,
                                                                                                Courtroom 17, 16th Floor
                          27                                                                    450 Golden Gate Avenue,
                                                                                                San Francisco, CA 94102
                          28

                           Case: 19-30088              Doc# 1149   Filed: 04/01/19 Entered: 04/01/19 12:15:49    Page 1 of
                               44553.00001
                                                                                2 1
                               RESPONSE OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO OFFICIAL COMMITTEE OF TORT
                               CLAIMANTS’ MOTION FOR REIMBURSEMENT OF MEMBER EXPENSES (DKT. NO. 813)


                                      The Official Committee of Unsecured Creditors (the “Committee”) in the chapter 11 cases of
                           1

                           2   the above-captioned debtors and debtors-in-possession (collectively, the “Debtors”) hereby responds

                           3   (this “Response”) to the Motion of Official Committee of Tort Claimants Pursuant to 11 U.S.C. §§

                           4   503(b)(3)(F) and 105(a) to Establish Procedures for Reimbursement of Expenses of Tort Committee
                           5
                               Members (the “Reimbursement Procedures Motion”) [Dkt. No. 813].1
                           6
                                                                             RESPONSE
                           7
                                      Pursuant to the Reimbursement Procedures Motion, the Official Committee of Tort Claimants
                           8
                               (the “TCC”) seeks to establish expedited expense reimbursement procedures in order to facilitate
                           9

                          10   prompt payments to its Members. The Committee supports the reimbursement of reasonable and

                          11   appropriate expenses for all estate fiduciaries.    As such, the Committee has no objection to
                          12   Reimbursement Procedures Motion, provided that its application be expanded to cover all members
New York, NY 10001-2163




                          13
                               of both official committees so that all estate fiduciaries operate under identical procedures. Counsel
    55 Hudson Yards




                          14
      Milbank LLP




                               for the Committee has discussed this matter with counsel for the TCC and understands that the TCC
                          15
                               has no objection to their proposed procedures being adopted for both official committees.
                          16

                          17          WHEREFORE, for the reasons set forth in the Response, the Committee respectfully requests

                          18   that the Court enter an order granting the Reimbursement Procedures Motion, as modified to apply

                          19   to all members of both official committees.
                          20

                          21
                               DATED: April 1, 2019                          /s/ Dennis F. Dunne
                          22                                                 Dennis F. Dunne
                                                                             MILBANK LLP
                          23                                                 Proposed Counsel for the Official Committee
                                                                             of Unsecured Creditors
                          24

                          25

                          26

                          27   1
                                      Capitalized terms used but not defined herein shall have the meanings ascribed to them in
                                      the Reimbursement Procedures Motion.
                          28

                           Case: 19-30088       Doc# 1149      Filed: 04/01/19 2Entered: 04/01/19 12:15:49          Page 2 of
                                                                            2
